                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           UNITED STATE OF AMERICA,
                                   8                                                       Case No. 5:11-cr-00711-EJD
                                                        Plaintiff,
                                   9                                                       CORRECTED ORDER DENYING
                                                  v.                                       DEFENDANT’S “UNOPPOSED
                                  10                                                       PETITION AND/OR MOTION FOR
                                           ENRIQUE LOPEZ QUINTERO,                         REDUCTION/MODIFICATION OF
                                  11                                                       SENTENCE”
                                                        Defendant.
                                  12                                                       Re: Dkt. No. 45, 51
Northern District of California
 United States District Court




                                  13           On July 9, 2012, Defendant Enrique Quintero pled guilty pursuant to a written plea

                                  14   agreement to four counts charged in two case numbers: two counts of conspiracy to possess with

                                  15   intent to distribute and distribute methamphetamine in violation of 21 U.S.C. § 846; and two

                                  16   counts of possession with intent to distribute and distribution of methamphetamine in violation of

                                  17   21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii).1 Defendant was thereafter sentenced to four

                                  18   concurrent custodial terms of 240 months. Judgment was entered accordingly on October 17,

                                  19   2012.

                                  20           Defendant now petitions or moves for a sentence reduction pursuant to 18 U.S.C. §

                                  21   3582(c)(2) and U.S.S.G. § 1B1.10 based on Amendment 782. Dkt. No. 45. Defendant argues he

                                  22   is entitled to a reduction because, though the Probation Officer determined he was a career

                                  23   offender, his plea agreement provides for a different calculation that was affected by the

                                  24   amendment. The Government argues otherwise. The Government is correct.

                                  25           “For purposes of a motion for a sentence reduction, the applicable guideline range is the

                                  26
                                       1
                                  27    The other case number is 5:11-cr-00550-EJD.
                                       Case No.: 5:11-cr-00711-EJD
                                  28   CORRECTED ORDER DENYING DEFENDANT’S “UNOPPOSED PETITION AND/OR
                                       MOTION FOR REDUCTION/MODIFICATION OF SENTENCE”
                                                                                    1
                                   1   pre-departure, pre-variance range calculated by the court at sentencing.” United States v. Hill, 674

                                   2   Fed. App’x 738 (9th Cir. 2017). This is true even if the defendant’s plea agreement calculates a

                                   3   different sentencing range. See id. (citing United States v. Pleasant, 704 F.3d 808, 811-12 (9th

                                   4   Cir. 2013)). Furthermore, a sentence reduction is inconsistent with the policy underlying § 1B1.10

                                   5   if none of its specified amendments apply to the defendant. U.S.S.G. § 1B1.10(a)(2).

                                   6           Here, the Presentence Investigation Report reveals the pre-departure, pre-variance

                                   7   guideline range of 188 to 235 months was calculated based on the Career Offender provisions in

                                   8   U.S.S.G. § 4B1.1. This is the same guideline range identified by the court at the sentencing

                                   9   hearing (Tr., Dkt. No. 54 in Case No. 5:11-cr-0050-EJD, at 4:19-5:2), and it is this range, not the

                                  10   one calculated in the plea agreement, that is applicable for the purposes of a sentence reduction.

                                  11   See Hill, 674 Fed. App’x at 738. Because § 4B1.1 was unaffected by Amendment 782, Defendant

                                  12   is not entitled to relief by the express terms of § 1B1.10(a)(2).
Northern District of California
 United States District Court




                                  13           Accordingly, Defendant’s “unopposed petition and/or Defendant’s motion for

                                  14   reduction/modification of sentence” (Dkt. No. 45) is DENIED. The Court also DENIES a

                                  15   certificate of appealability.

                                  16

                                  17           IT IS SO ORDERED.

                                  18   Dated: January 4, 2019

                                  19                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:11-cr-00711-EJD
                                  28   CORRECTED ORDER DENYING DEFENDANT’S “UNOPPOSED PETITION AND/OR
                                       MOTION FOR REDUCTION/MODIFICATION OF SENTENCE”
                                                                        2
